DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 09/23/2019 and 01/05/2021 have been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Levinski (US 9,454,072 B2) discloses a segmented mask includes a set of cell structures, wherein each cell structure includes a set of features having an unresolvable segmentation pitch along a first direction, wherein the unresolvable segmentation pitch along the first direction is smaller than the illumination of the lithography printing tool, wherein the plurality of cell structures have a pitch along a second direction perpendicular to the first direction, wherein the unresolvable segmentation pitch is suitable for generating a printed pattern for shifting the best focus position of the lithography tool by a selected amount to achieve a selected level of focus sensitivity.  However, Levinski fails to disclose “determine one or more care areas for a first image of a die on the wafer according to a 1D offset correction, wherein the 1D offset correction is based on a 1D offset between the first image and a second image for each of image frames and the 1D offset correction is further based on a 1D offset between a design and the second image for each of the image frames.”
 Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665